Citation Nr: 0807662	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from December 1956 to March 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in pertinent part, 
denied a claim of service connection for the cause of the 
veteran's death.

The appellant requested a hearing before a Decision Review 
Officer (DRO) in her March 2005 substantive appeal.  The 
appellant thereafter elected to have an informal conference 
with the DRO in lieu of the hearing.  The appellant was also 
scheduled for a January 2007 Travel Board hearing to be held 
before a Veterans' Law Judge; however she withdrew this 
request in a December 2007 written statement.


FINDINGS OF FACT

1.  The veteran served on active duty from December 17, 1956 
to March 3, 1958.

2.  The veteran died in December 2002; third degree block was 
certified as the immediate cause of death on the veteran's 
death certificate.  Other significant factors contributing to 
cause of death were peripheral vascular disease, 
hyperkalemia, and congestive heart failure.

3.  At the time of his death, the veteran was service-
connected for residuals of internal derangement and 
arthritis, left knee.

4.  Third degree block, peripheral vascular disease, 
hyperkalemia, and congestive heart failure were not 
manifested during service or within one year after the 
veteran's discharge from service, and the preponderance of 
the competent medical evidence shows none of these disorders 
were the result of disease or injury incurred in service.


CONCLUSION OF LAW

A service-connected disability did not cause, or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  The veteran should be informed as to what portion of 
the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide.  
Proper notification must also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a claim for service connection for cause 
of death was received in April 2003.  Since then, the 
provisions of the VCAA have been substantially fulfilled by 
information provided to the veteran in a letter from the 
RO/AMC dated in June 2003.  This letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist the appellant in completing her claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate her claim, and requested that the appellant 
send in evidence in her possession that would support her 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Since this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Therefore, to 
move forward with adjudication of this claim would not cause 
any prejudice to the appellant. 

If there has been any deficiency in the notice to the 
appellant, the Board finds that the presumption of prejudice 
on the VA's part has been rebutted in this case based upon 
communications submitted by the appellant's representative 
which demonstrate actual knowledge of the evidence necessary 
to sustain the claim. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
medical records, as well as his post-service records of VA 
and private medical treatment for his myriad disabilities.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Factual Background 

Service medical records are negative for treatment or 
diagnoses of cardiovascular diseases or hyperkalemia.  The 
March 1959 physical examination for retirement purposes was 
normal in all relevant aspects.  

Post-service medical treatment records reveal outpatient and 
surgical treatment for several cardiovascular disabilities 
including, but not limited to: hypertension, peripheral 
vascular disease with vascular claudication and arterial 
occlusive disease.  The veteran also had difficulty with low 
back pain, colitis, and gastroesophageal reflux disease.  The 
cumulative records reflect a long history of cigarette use, 
which the veteran was advised to stop.  A March 2002 VA 
outpatient treatment record shows the veteran continued to 
smoke, 10 cigarettes a day.  A December 2002 record from the 
private facility at which the veteran expired, noted he had 
just recently stopped smoking.  

In support of her claim, the appellant submitted an opinion 
from Dr. G., one of the veteran's treating physicians.  In an 
April 2003 brief note of correspondence Dr. G. opined that 
"all of the medical conditions listed in the attached 
letters were contributing factors in the veteran's death."  
This note was accompanied by two letters of written 
correspondence dated in November 1999 and December 2002.  

In the November 1999 letter, Dr. G. indicated that he had 
treated the veteran's left knee since 1993.  Sometime around 
July 1993 the veteran began to experience intermittent 
claudication.  He underwent an angioplasty and stent 
placement in October 1994.  Dr. G. noted that these 
conditions interfered with exercising, walking, and general 
activities of daily living.  He stated that the veteran had 
seen an orthopedic surgeon, a vascular surgeon, and a 
neurosurgeon for treatment.  The letter also reflects that 
the veteran began to use a motorized scooter in August 1997 
to assist in activities of daily living.  

In the December 2002 letter, written 5 days before the 
veteran expired, Dr. G. indicated that the residuals from the 
veteran's initial left knee disorder had severely 
deteriorated, rendering him unemployable.  He stated that the 
veteran had developed a chronic pain syndrome causing 
depression, anxiety and memory loss.  The veteran was unable 
to walk easily or climb stairs, and used a motorized cart as 
opposed to walking any distance.  Dr. G noted further that 
the constant stress from pain caused the veteran's blood 
pressure to become elevated and erratic.  Other contributing 
factors affecting his overall condition was the development 
of osteoarthritis and chronic, vascular problems.  He also 
was diagnosed with narcolepsy and sleep apnea for which he 
used a C-PAP machine.

A review of Dr. G.'s medical records shows that the veteran 
underwent a right carotid endarterectomy and a two vessel 
bypass surgery in 1985.  He had also had four femoral 
angioplasties.  Up until the early 1990's, the veteran was 
generally functioning well, despite his knee problem.  In 
fact, the veteran enjoyed activities such as golf and serving 
as an umpire on a sports team.  Beginning in 1994 though, the 
veteran began to develop pain, cramping, and discomfort in 
his buttocks from claudication.  The claudication symptoms 
ultimately progressed to affect his left calf as well.  In an 
October 1994 note Dr. G. indicated that the veteran could not 
exercise or walk due to the cramping in his gluteus maximus.  
Additional clinical findings reflected serious vascular 
problems.  Records dated in April 1997 reveal that the 
veteran was limited in his activities of daily living and 
walking due to the multiple surgical procedures for his 
severe vascular problems.  He could only walk very short 
distances due to the excruciating pain.  At a VA examination 
in April 1997 the veteran indicated that he could only walk 
200 feet due to his left knee pain.  In an April 1997 written 
statement to VA in connection with a claim for a motorized 
scooter, the veteran stated that he had severe leg cramps due 
to vascular disease; and further his mobility had been 
severely restricted (to no more than 200 feet) because of the 
leg cramps.  

The veteran's claim file was reviewed by a VA physician for 
an opinion as to whether the left knee residuals of internal 
derangement and arthritis, either caused or materially 
contributed to the veteran's death.  The VA physician also 
reviewed the April 2003 opinion of Dr. G. which implied a 
causal relationship between the service-connected left knee 
disability and the various disorders listed on the official 
death certificate.  The VA physican noted that the etiology 
of third degree block in most cases is secondary to the 
sclerosing of conduction system of the heart.  He stated 
further that severe peripheral vascular disease develops not 
from the lack of activity, but usually from smoking and 
hypertension, etc.  Based upon his review of the file, he 
concluded that the [service-connected knee disorder] did not 
materially contribute in any way to the veteran's death. 




Analysis

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3).  Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and cardiovascular 
disease, including hypertension become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992). 

Having carefully reviewed the claims file, the Board finds 
that the preponderance of the evidence is against a finding 
that the service-connected left knee disorder was a 
contributory cause of death, as defined in controlling VA 
law.  There is no competent medical evidence in the record 
which suggests that any difficulties created by the veteran's 
service-connected residuals of internal knee derangement and 
arthritis, left knee, materially contributed to his cause of 
death.  

The official certificate of death lists third degree heart 
block as the immediate cause of death.  Other significant 
conditions listed as having contributed to death, but not 
resulting in the underlying cause were severe peripheral 
vascular disease, hyperkalemia, and congestive heart failure.  

At the time of the veteran's death, service connection was 
not in effect for third degree heart block, severe peripheral 
vascular disease, hypokalemia, and congestive heart failure.  
The appellant has not contended (nor is there a factual basis 
in the record to support the assertion) that the veteran 
received treatment for any of these disabilities during 
service; or that they manifested as chronic diseases within a 
year (or for several decades) after the veteran's discharge 
from service in 1958.  Thus, there is no basis upon which to 
conclude that service connection is warranted for these 
disorders as the cause of the veteran's death.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a), 3.312 (2007).  

The appellant contends, however, that the service-connected 
left knee disability caused the veteran to develop a chronic 
pain syndrome and anxiety about falling.  The appellant and 
her representative also aver that the service-connected left 
knee disorder prevented physical activity, which in-turn 
caused claudication associated with peripheral vascular 
disease; the development of congestive heart failure; and 
ultimately the veteran's death.  

Initially, the Board observes that the cumulative evidentiary 
record does not suggest that the veteran's service-connected 
knee disability either caused or exacerbated his severe 
peripheral vascular disease, congestive heart failure, or 
hyperkalemia.  However, the Board notes that it may not rely 
on its own unsubstantiated medical conclusions, but may 
consider only independent medical evidence to support their 
findings.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
noted, competent medical evidence is required when a 
determinative issue involves medical causation or a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

With regard to the appellant's first contention, there is no 
medical evidence or opinion in the record that shows that 
anxiety or chronic pain syndrome caused or materially 
contributed to the veteran's death.  The cumulative treatment 
records do not reflect diagnoses of chronic pain syndrome.  
Moreover, while the veteran was briefly treated for anxiety, 
those pertinent VA outpatient treatment records show that the 
veteran's anxiety involved concern over several issues such 
as his financial situation, his father's death and his will, 
his son's mental disability, and the condition of his back, 
knees, and other health issues.  

In support of her second contention, the appellant submitted 
an April 2003 letter of correspondence from one of the 
veteran's treating physican, Dr. G.  In reviewing this 
medical nexus opinion, the Board must first analyze and weigh 
its probative value; assess its credibility; and provide a 
statement of reasons for accepting or rejecting this 
evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 
(1991).  The Board also notes that the Court has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

A careful analysis of Dr. G.'s opinion and his supporting 
evidence reveals that any association between the veteran's 
cause of death and his service-connected knee disability is 
tenuous at best.  It is not shown in any of Dr. G.'s letters, 
or in his clinical treatment records dating back to 1985, 
that: 1) the veteran's service-connected left knee disability 
directly caused the veteran to develop third degree block, 
peripheral vascular disease, congestive heart failure, or 
hypokalemia; 2) the service-connected left knee residuals of 
internal derangement or arthritis, alone, caused the veteran 
to be incapable of physical activity and exercise; or 3) that 
such immobility caused congestive heart failure, peripheral 
vascular disease, or hyperkalemia, and ultimately, death.  

In fact, the Board notes that Dr. G. did not address the 
etiology of the veteran's congestive heart failure, 
peripheral vascular disease, and hyperkalemia at all, in any 
of the letters provided to VA in support of the appellant's 
claim.  In addition, the remaining medical evidence in the 
file does not provide any clear etiology for these disorders, 
and particularly for the veteran's serious vascular problems 
which developed in 1994.  

As for the appellant's contention that the left knee 
residuals of internal derangement or arthritis caused the 
veteran to be incapable of physical activity and exercise 
(and thus led to the development of peripheral vascular 
disease and congestive heart failure), Dr. G asserted in his 
November 1999 letter, that the intermittent claudication, 
angioplasty and stent placement were directly responsible for 
limiting the veteran's ability to exercise, walk, and 
accomplish activities of daily living.  In other words, he 
did not attribute the veteran's physical limitations to the 
left knee disability.  However, the record clearly shows that 
the veteran's left knee did affect his mobility and daily 
activities to some degree.  Notably, the report of a VA 
examination and a written statement from the veteran, both 
dated in April 1997, show that his mobility was severely 
restricted (to no more than 200 feet) due of his leg cramps 
associated with the vascular claudication, as well as knee 
pain and instability.

Finally, there is no medical opinion in the record which 
suggests that the veteran's immobility or difficulty with 
physical activity directly caused or materially contributed 
to, his third heart block, congestive heart failure, 
peripheral vascular disease, or hypokalemia.  As noted, Dr. 
G. opined that all of the medical conditions listed in the 
November 1999 and December 2002 letters (i.e. intermittent 
claudication, with an angioplasty and stent placement; 
chronic pain syndrome; osteoarthritis; chronic vascular, and 
blood pressure problems) were contributing factors in the 
veteran's death.  Furthermore, the Board notes that Dr. G. is 
the physician who completed the veteran's official 
certificate of death, and he did not officially certify 
"residuals of internal derangement and arthritis, left 
knee" as a cause or significant factor contributing to the 
veteran's death.  For all of these reasons, the probative 
value of this opinion is significantly lessened to the extent 
that is fails to provide the necessary causal link between 
the service-connected left knee disability and the veteran's 
death.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

More persuasive rather, is the November 2003 medical opinion 
provided by the VA internist who stated that the etiology of 
third degree block in most cases is secondary to the 
sclerosing of conduction system of the heart; and that severe 
peripheral vascular disease develops not from the lack of 
activity, but usually from smoking, hypertension, etc.  Based 
upon his in-depth review of the veteran's claims file, he 
concluded that the knee disorder did not materially 
contribute in any way to the veteran's death.  The Board 
assigns greater probative weight to this medical opinion, as 
it was based on extensive review of the veteran's medical 
records and most importantly, it specifically addresses the 
issue of whether the left knee disability was the cause of, 
or materially contributed to the veteran's death.  Moreover, 
the treatment records reflect the veteran indeed had 
hypertension and a history of long-term cigarette use.  

There is nothing else in the claims file, other than the 
appellant's contentions, which would tend to establish that a 
service-connected disability caused or contributed the 
veteran's death.  The appellant's contentions as to the 
veteran's cause of death, based upon her own beliefs and her 
familiarity with the late veteran's medical history, are not 
entitled to any probative weight.  The record does not show 
that she has received the requisite formal medical training 
and accreditation necessary to make medical diagnoses or 
present opinions regarding issues of medical causation and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Therefore, as the disorders which caused or significantly 
contributed to the veteran's death were not shown in service; 
and the preponderance of the probative medical evidence is 
against the appellant's claim that the veteran's service-
connected left knee disability is somehow related to his 
third degree block, peripheral vascular disease and 
hyperkalemia, service connection for the veteran's cause of 
death must be denied.




ORDER

Service connection for cause of death is denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


